          Case 2:18-bk-21885-BB Doc 68 Filed 07/05/19 Entered 07/05/19 21:38:36                                              Desc
                              Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 18-21885-BB
Andrew Stephen Hennigan                                                                                    Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: wjacksonC                    Page 1 of 1                          Date Rcvd: Jul 03, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 05, 2019.
db             +Andrew Stephen Hennigan,   690 Harbor Street, Apt. 3,   Venice, CA 90291-5520

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 05, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 3, 2019 at the address(es) listed below:
              Blake J Lindemann     on behalf of Interested Party    Lindemann Law Firm, APC Blake@lawbl.com,
               Nataly@lawbl.com
              Daniel J Weintraub    on behalf of Debtor Andrew Stephen Hennigan dan@wsrlaw.net,
               vinnet@ecf.inforuptcy.com;brian@wsrlaw.net;gabby@wsrlaw.net
              Hatty K Yip   on behalf of U.S. Trustee    United States Trustee (LA) hatty.yip@usdoj.gov
              James R Selth    on behalf of Attorney   Weintraub & Selth APC jim@wsrlaw.net,
               jselth@yahoo.com;brian@wsrlaw.net;gabby@wsrlaw.net;vinnet@ecf.inforuptcy.com
              Kenneth G Lau    on behalf of U.S. Trustee    United States Trustee (LA) kenneth.g.lau@usdoj.gov
              Nina Z Javan    on behalf of Debtor Andrew Stephen Hennigan nina.javan@swmllp.com, jim@wsrlaw.net
              Nina Z Javan    on behalf of Interested Party    Interested Party nina.javan@swmllp.com,
               jim@wsrlaw.net
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
                                                                                              TOTAL: 8
 Case 2:18-bk-21885-BB Doc 68 Filed 07/05/19 Entered 07/05/19 21:38:36                               Desc
                     Imaged Certificate of Notice Page 2 of 3


1    Daniel Weintraub - Bar #132111
     James R. Selth - Bar #123420
2    WEINTRAUB & SELTH, APC                                               FILED & ENTERED
3    11766 Wilshire Boulevard, Suite 1170
     Los Angeles, CA 90025
4                                                                                JUL 03 2019
     Telephone: (310) 207-1494
5    Facsimile: (310) 442-0660                                              CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
6    Email: jim@wsrlaw.net                                                  BY wesley DEPUTY CLERK


7    Former Attorneys for Debtor, ANDREW STEPHEN HENNIGAN
8
9                              UNITED STATES BANKRUPTCY COURT
10              CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION
11
12   In re:                                           Case No. 2:18-bk-21885-BB
13   ANDREW STEPHEN HENNIGAN,                         Chapter 11
14             Debtor and Debtor in Possession.       ORDER GRANTING MOTION FOR
                                                      ORDER AUTHORIZING WITHDRAWAL
15                                                    OF WEINTRAUB & SELTH, APC AS
                                                      COUNSEL FOR DEBTOR
16
                                                      Hearing:
17
                                                      Date:        July 3, 2019
18                                                    Time:        10:00 a.m.
                                                      Location:    Courtroom 1539
19                                                                 255 E. Temple St.
20                                                                 Los Angeles, CA 90012

21
22
23
24             On July 3, 2019 at 10:00 a.m., the Motion for Order Authorizing Withdrawal of
25   Weintraub & Selth, APC as General Bankruptcy Counsel [Docket No. 63] WKH³Motion´ ILOHG
26   by Weintraub & Selth, APC, came on for hearing before the Honorable Sheri Bluebond, United
27   States Bankruptcy Judge presiding. $SSHDUDQFHVZHUHZDLYHGSXUVXDQWWRWKH&RXUW¶VWHQWDWLYH
28   ruling.
                                                     1
 Case 2:18-bk-21885-BB Doc 68 Filed 07/05/19 Entered 07/05/19 21:38:36                         Desc
                     Imaged Certificate of Notice Page 3 of 3


1           Based on the matters set forth in the Motion, and having considered all pleadings and
2    evidence in support of the Motion, the lack of any opposition to the Motion, and for good and
3    sufficient cause appearing therefor,
4           IT IS HEREBY ORDERED:
5           1.      The Motion is GRANTED;
6           2.      Weintraub & Selth, APC is authorized to WITHDRAW as counsel for Debtor,
7                   Andrew Stephen Hennigan.
8
9                                                 ###
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: July 3, 2019

26
27
28
                                                    2
